DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 7/9/2021 is acknowledged.
Claim 35 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/9/2021.

Claims 1-19 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more. The claim(s) recite(s) a composition comprising (i) a micronized placental tissue component, ii) one or more chelating moieties; and iii) optionally, a biologically compatible filler, wherein the one or more chelating moieties are covalently bound to the placental tissue component and/or the filler, when the filler is present. This judicial exception is not integrated into a practical application because the micronized placental tissue, which is a natural product, is combined with a filler that is covalently bound to a chelating moiety and is not covalently bound itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding a filler to placental material does not structurally or functionally change the placental material.

Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite (i) a composition comprising a micronized placental tissue component, ii) one or more chelating moieties; and iii) optionally, a biologically compatible filler, wherein the one or more chelating moieties are covalently bound to the placental tissue component and/or the filler, when the filler is present and a composition comprising 3 of 5 micronized amnion, ii) a biologically compatible filler, iii) a biologically compatible plasticizer, and iv) one or more chelating moieties, wherein the one or more chelating moieties are covalently bound to the amnion and/or the filler.  The composition comprising (i) a micronized placental tissue component, ii) one or more chelating moieties; and iii) a biologically compatible filler, wherein the one or more chelating moieties are covalently bound to the filler is the alternative that is rejected herein.  Thus, the claims do recite products of nature (the micronized placental tissue).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claims recite micronized placental tissue.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in 
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, adding a filler to placental material does not structurally or functionally change the placental material.  It is well understood, routine and conventional to combine placental tissue with filler material (See e.g. Oh et al. The Journal of Craniofacial Surgery & Volume 22, Number 5, September 2011. 1557-1560).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (N, translation provided herein), in view of Daniel et al. (Reference 074 under “Foreign Patent Documents”, WO 2012/112410 A2. On Applicant’s IDS Dated 11/25/2019. Cited as “Morse et al.”), as evidenced by HouJou et al. (Reference 085 under “Other Documents” On Applicant’s IDS Dated 11/25/2019), in view of Markman et al. (Reference 094 under “Other Documents” On Applicant’s IDS Dated 11/25/2019).
Miura teaches a capsule composition (which reads on molded) comprising a film base of gelatin (which reads on a pharmaceutically acceptable excipient) and plasticizer (which reads on filler) with water-soluble polysaccharides (which reads on chelating moieties) cross-linked with Ca ions (which reads on a metal and reads on heterologously cross-linked), wherein the Ca ions are from natural material and wherein the natural material can be chorion (See abstract) and/or cow bone powder (See “Technical means” and Examples in translation, which reads on bone particles).  Miura further teaches that the calcium from chorion is present in an amount of 30 parts (which reads on a therapeutically effective amount of a pharmacologically active metal ion) and that the filler (plasticizer) is present in an amount of 
Miura does not expressly teach that the chorion is micronized or micronized amnion or crosslinked filler.
	Daniel teaches a composition comprising micronized amnion and chorion (See pages 24 and 34) and further comprising a crosslinking agent and that the composition can be molded (See page 15 and claim 43).  Daniel further teaches that the micronized composition further comprises a carrier and a filler, wherein the filler can be collagen (See claim 15) and the carrier/excipient can be water (which reads on a pharmaceutically acceptable excipient) (See page 15, last paragraph). Daniel further teaches that the cross-linking agent generally possesses two or more functional groups capable of reacting with proteins to produce covalent bonds. Daniel further teaches that the cross-linking agent possesses functional groups including hydroxyl groups, substituted or unsubstituted amino groups, carboxyl groups, and aldehyde groups and that the cross-linking agent crosslinks the amnion to the chorion  and/or tissue layer (please note that the cross-linking agent taught by Daniel is one and the same as disclosed in the originally filed specification of Applicant and reads on crosslinked to a filler, since Applicant defines a filler as any component of the composition other than amnion-See paragraph 0033 of the PGPub. Therefore, the cross-linking agent inherently heterologously cross-links the placental tissue and/or the filler, particularly since the placental tissue and the filler taught by Daniel is also one and the same as disclosed by Applicant in the originally filed specification) (See page 14, second paragraph).  Daniel further teaches that the composition can coat metals (See page 32, last paragraph. Please note that the chelating agent inherently covalently bonds with the metal- See Ref V). Daniel further teaches that the composition can be used to treat cancer in the reproductive system as well as cancerous tumors (See page 28).  Daniel further teaches that bone can be admixed with the micronized placental complex (See page 31, lines 25-27).
HouJou teaches that cisplatin can be encapsulated in a gelatin capsule for delayed release and that the cisplatin is retained by combining with a gel‐forming polymer inside the capsule. 
It would have been obvious to modify the composition used in the method taught by Miura by micronizing the chorion, to further include micronized amnion, and to combine the crosslinked chorion 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that a crosslinked micronized chorion and amnion could be combined with a filler and that metal crosslinked chorion could be combined with a filler and formulated into a gelatin capsule and that cisplatin could be formulated into a capsule, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Thus, an artisan of ordinary skill would reasonably expect that combining crosslinked micronized amnion and chorion and cisplatin would be even more effective for providing a slow release capsule. This reasonable expectation of success would motivate the artisan to use crosslinked micronized amnion and chorion in combination with cisplatin to provide the instantly claimed capsule based upon the beneficial teachings of the above references.
Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
.	

Double Patenting
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/449,220. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are drawn to a composition comprising a micronized placental tissue component, ii) one or more chelating moieties; and iii) optionally, a biologically compatible filler, wherein the one or more chelating moieties are covalently bound to the placental tissue component and/or the filler, when the filler is present.  The claims in the ‘220 patent are drawn to a composition comprising i) a micronized placental tissue component; ii) one or more chelating moieties; and iii) optionally, a biologically compatible filler; wherein the one or more chelating moieties are covalently bound to the placental tissue component and/or the filler, when the filler is present; and wherein a therapeutically effective amount of a pharmacologically active metal ion is chelated to the one or more chelating moieties.  The claims in the ‘220 patent anticipate the claims in the instant application.

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.
Applicant argues that in all embodiments encompassed by claim 1, at least one of the micronized placental tissue and filler will be chemically modified by having a chelating moiety covalently bound thereto and the fact that there may also be micronized placental tissue or filler that has not been so modified is irrelevant. Applicant further argues that the composition comprises a non-naturally occurring component, and, consequently, is non-naturally occurring as a whole.  Applicant further argues that the Office Action's analysis fails to consider the claim "as a whole," or to evaluate any practical application. Applicant notes that the embodiments objected to by the Examiner, as identified on page 3 of the Office Action, are not an effort to monopolize naturally occurring placental tissue; the claim described by the 
This is not found persuasive because Claim 1 is drawn to a composition comprising i) a micronized placental tissue component, ii) one or more chelating moieties; and iii) optionally, a biologically compatible filler; wherein the one or more chelating moieties are covalently bound to the placental tissue component and/or the filler, when the filler is present.  Claim 19 is drawn to a composition comprising i) micronized amnion, ii) a biologically compatible filler, iii) a biologically compatible plasticizer, and 3 LEGAL02/41257802v 1Appl. No.: 16/556,740 Amdt. dated March 10, 2022 Reply to Office Action of November 10, 2021 iv) one or more chelating moieties, wherein the one or more chelating moieties are covalently bound to the amnion and/or the filler. The alternative where the chelation is to the filler does not change the structure or function of the micronized placental tissue component or amnion.  There is no indication that the micronized placental tissue component or amnion is chelated to the filler material or chelated to the chelating moiety, when the filler is chelated.  Since the closest naturally occurring counterpart is the amnion in claim 19 and the micronized placental tissue component in claim 1, in these instances, the amnion and the micronized placental tissue component are still the same material found as part of the amniotic sac and placenta, respectively.  The claim recites that the covalent binding can occur between 
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claim 1 recites a micronized placental tissue component and claim 19 recites an amnion, which are natural products.
Thus, the claims do recite products of nature (a micronized placental tissue component and an amnion).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, micronized placental tissue component and an amnion are simply materials from an animal.  The placental tissue is part of the placenta and the amnion is part of an amniotic sac.  Separating the amnion and micronizing the placenta do not result anything markedly different from these components as part of the intact amniotic sac and placenta.  Thus, the micronized placental tissue component and amnion are found in nature.  There is no evidence or reason to expect that any new compounds are formed or that the resulting micronized placental tissue component or amnion is different from these components as found in nature.  Thus, while micronizing placental tissue component and isolating 
There is no indication that mixing the specified micronized placental tissue component and an amnion together with the chelated filler as commensurate in scope with the stated claims changes the structure, function, or other properties of the micronized placental tissue component and an amnion in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for micronized placental tissue component and an amnion is a mixture of the naturally occurring micronized placental tissue component and an amnion that are present in the organ.  Because, as discussed above, each micronized placental tissue component and an amnion is only a mixture of the naturally occurring compounds found in the organ from which the micronized placental tissue component and an amnion are isolated, each extract composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts. Mixing the micronized placental tissue component and an amnion with a chelated filler does not amount to significantly more than a combination of judicial exception because mixing a natural product with a filling material is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the ingredients in unspecified amounts produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of the micronized placental tissue component and an amnion and chelated filler.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  It is well understood, routine and conventional to combine placental tissue with filler material (See e.g. Oh et al. The Journal of Craniofacial Surgery & Volume 22, Number 5, September 2011. 1557-1560).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.
The combination of the micronized placental tissue component and an amnion with the chelating agent is not rejected under 101, since combining micronized placental tissue component and an amnion with a chelating agent would provide a markedly different micronized placental tissue component and amnion based upon the covalent bonds that would necessarily form between the chelating agent and the natural material.
The rejection is maintained for the reasons of record and the reasons set forth above.


Claim Rejections - 35 USC § 103
Applicant argues that the Technical Means section ("the natural calcium which mainly comprises a calcium carbonate salt, such as an egg shell, a shell, and cow bone powder"), and the Operation section ("natural calcium preparations, such as an egg shell, a shell, and cow bone powder"), which is referring to the source of calcium.  Applicant further argues that as evidence that the rest of Miura 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues that it would not have been obvious to modify the chorion in the composition taught by Miura by micronizing the chorion, to further include amnion, and to combine the crosslinked chorion with a crosslinked filler because at the time the invention was made, it was known that a crosslinked metal crosslinked chorion could be formulated into a capsule by combining the chorion with a filler and with a chelating moiety and that micronized chorion and amnion could be crosslinked to provide a formulation that could be molded as clearly taught by the above references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to modify the composition used in the method taught by Miura by micronizing the chorion, to further include micronized amnion, and to combine the crosslinked chorion with a crosslinked filler and cisplatin because at the time the invention was made, it was known that a crosslinked metal crosslinked chorion could be formulated into a capsule by combining the chorion with a filler and with a chelating moiety and that micronized chorion and amnion could be crosslinked to provide a formulation that could be molded as clearly taught by the above references.  It would have been obvious to one of ordinary skill in the art to combine a crosslinked micronized amnion and chorion with platinum and cisplatin because at the time the invention was made, it was known that a crosslinked chorion is effective in a capsule formulation and micronized amnion and chorion and cisplatin were all useful ingredients that could be formulated into a molded composition, wherein the composition can be a capsule as clearly taught by the above references.
The rejection is maintained for the reasons of record and the reasons set forth above.
Double Patenting
Applicant notes that a terminal disclaimer over U.S. Patent No. 10,449,220 is being submitted concurrently herewith. 
This is not found persuasive because a terminal disclaimer has not been filed. The rejection is maintained for the reasons of record and the reasons set forth herein.

 Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699